Citation Nr: 1620118	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



REMAND
	
The Veteran served on active duty from June 1967 to April 1971, with subsequent National Guard service from September 1985 to September 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In April 2015, the Board denied a rating in excess of 50 percent for PTSD and effective dates earlier than May 11, 2011, for the award of service connection for hearing loss and tinnitus.  The Board also remanded the issues of entitlement to service connection for chronic obstructive pulmonary disease (COPD), depression, and anxiety.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in November 2015, on the basis of a November 2015 partial Joint Motion for Remand (Joint Motion), vacated the denial to the extent that it did not address the issue of entitlement to a TDIU, and remanded the matter to the Board for further action.

As the issues of entitlement to service connection for COPD, depression, and anxiety have not been returned to the Board for decision, the issue of entitlement to a TDIU is the only issue presently before the Board.

Pursuant to the November 2015 Joint Motion, when a Veteran has an appeal pending for an increased evaluation for a service-connected disability, and then claims unemployability due, at least in part, to the disability on appeal, and the RO subsequently denies TDIU, then entitlement to TDIU subsequently becomes part of the pending appeal.  VA is then obligated to send the Veteran either a statement of the case (SOC) or a supplemental statement of the case (SSOC) on all issues on appeal, including individual unemployability.  VBA Manual M21-1, IV.ii.2.F.4.m.

In this case, the Veteran had an appeal pending for an initial evaluation greater than 50 percent for his service-connected PTSD.  During the pendency of that appeal, in September 2012, the Veteran applied for TDIU, which the RO subsequently denied in September 2013.  To date, the RO has not issued a SOC or a SSOC regarding the issue of entitlement to a TDIU.  As such, the Veteran's entitlement to a TDIU effectively became part of the pending appeal, and VA is obligated to send the Veteran a SSOC on the issue of individual unemployability.  Id.  Thus, the case must be remanded to accomplish this due process.

Accordingly, the case is REMANDED for the following action:

Adjudicate the TDIU aspect of the appeal.  If the benefit sought is not granted in full, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

